United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 22-2484
                         ___________________________

 Kenneth Daywitt; Kenneth Parks; Nicholas Luhmann; Joseph Thomas; Ramone
                            Newell; Allen Pyron

                       lllllllllllllllllllllPlaintiffs - Appellants

                                           v.

Jodi Harpstead, in their official and individual capacities; Nancy Johnston, in their
official and individual capacities; Kathryn Schesso, in their official and individual
          capacities; Peter Puffer, in their official and individual capacities

                      lllllllllllllllllllllDefendants - Appellees
                                       ____________

                     Appeal from United States District Court
                          for the District of Minnesota
                                  ____________

                          Submitted: November 14, 2022
                            Filed: November 17, 2022
                                  [Unpublished]
                                  ____________

Before BENTON, ERICKSON, and KOBES, Circuit Judges.
                          ____________

PER CURIAM.

    Minnesota civil detainees Kenneth Daywitt, Kenneth Parks, Nicholas
Luhmann, Joseph Thomas, Ramone Newell, and Allen Pyron appeal the district
court’s1 dismissal of their pro se complaint for failure to state a claim. After careful
de novo review, see Levy v. Ohl, 477 F.3d 988, 991 (8th Cir. 2007) (standard of
review), we find no basis for reversal. Accordingly, we affirm. See 8th Cir. R. 47B.
                        ______________________________




      1
       The Honorable Wilhelmina M. Wright, United States District Judge for the
District of Minnesota.

                                          -2-